Case 2:20-cv-00315-RGD-LRL Document 35 Filed 09/07/21 Page 1 of 2 PageID# 199




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division


 PATRICK ELLIS COCHRAN,

                Petitioner,

        V.                                                    CIVIL ACTION NO.2:20-cv-3I5

 HAROLD W.CLARKE,Director,
 Virginia Department of Corrections,

                Respondent.

                                         FINAL ORDER


        Before the Court is a Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. §

 2254, ECF No. 1, and the Respondent's Motion to Dismiss. ECF No. 17. In his Petition, the pro
 se Petitioner alleges violation of federal rights pertaining to his convictions in the Circuit Court
 of Fairfax County for Abduction and Malicious Wounding. As a result of the convictions.
 Petitioner was sentenced to serve 20 years in prison with 15 years suspended for Malicious

 Wounding and 8 years in prison for Abduction.

        The Petition was referred to a United States Magistrate Judge for report and

 recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and(C)and Local Civil
 Rule 72 of the Rules of the United States District Court for the Eastern District of Virginia. The

 Magistrate Judge's Report and Recommendation filed June 29, 2021, recommends dismissal of
 the Petition with prejudice. ECF No. 33. On July 21, 2021, Petitioner filed objections to the
 Report and Recommendation. Respondent has not responded to Petitioner's objections and the
 time to do so has expired.

        The Court, having reviewed the record and examined the objections filed by Petitioner to
 the Report and Recommendation, and having made de novo findings with respect to the portions
Case 2:20-cv-00315-RGD-LRL Document 35 Filed 09/07/21 Page 2 of 2 PageID# 200




 objected to, does hereby ADOPT and APPROVE the findings and recommendations set forth in
 the Report and Recommendation filed June 29, 2021. It is, therefore, ORDERED that the
 Respondent's Motion to Dismiss, ECF No. 17, be GRANTED,and that the Petition, ECF No. 1,
 be DENIED and DISMISSED WITH PREJUDICE. It is further ORDERED that judgment

 be entered in favor of the Respondent.

        Finding that the procedural basis for dismissal of Petitioner's § 2254 petition is not
 debatable, and altematively finding that Petitioner has not made a "substantial showing of the
 denial of a constitutional right," a certificate of appealability is DENIED. 28 U.S.C. § 2253(c);
 see Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell 537 U.S. 322, 335-
 38(2003); Slack v. McDaniel. 529 U.S. 473,483-85 (2000).

        Petitioner is ADVISED that because a certificate of appealability is denied by this Court,

 he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed.
 Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to
 seek a certificate of appealability from the Fourth Circuit, he must do so within thirty(30) days

 from the date of this Order. Petitioner may seek such a certificate by filing a written notice of

 appeal with the Clerk of the United States District Court, United States Courthouse, 600 Granby
 Street, Norfolk, Virginia 23510.

        The Clerk shall forward a copy of this Order to Petitioner and to counsel of record for the

 Respondent. It is so ORDERED.



                                                                          Doum


 Norfolk, Vi^inia
 September H ,2021
